DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2019, 01/02/2020, and 06/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: regarding Figure 7A, the reference character “401” is not defined in the provided specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5 line 3, “said delivery spring” lacks antecedent basis, as that component has not been claimed in Claim 4 or any of the previous claims. For the purposes of examination, the examiner is interpreting “said delivery spring” to mean “a delivery spring”, which is a new and additional component other than the “drive spring” claimed in Claim 1 lines 5-6.

Claim 6 line 3, “the delivery spring” lacks antecedent basis, as that component has not been claimed in Claim 4 or any of the previous claims. For the purposes of examination, the examiner is interpreting “the delivery spring” to mean “a delivery spring”, which is a new and additional component other than the “drive spring” claimed in Claim 1 lines 5-6.

Regarding Claim 7 line 2, “said end cap” lacks antecedent basis, as that component has not been claimed in Claim 6 or any of the previous claims. For the purposes of examination, the examiner is interpreting “said end cap” to mean “said rear cap”, as claimed in previous Claim 6 lines 5-6, upon which Claim 7 depends.
Claims 8-11 depend upon Claim 7, therefore inherit the same issues.

Regarding Claim 14 line 3, “the delivery spring” lacks antecedent basis, as that component has not been claimed in Claim 5 or any of the previous claims. For the purposes of examination, the examiner is interpreting “the delivery spring” to mean “a delivery spring”, which is a new and additional component other than the “drive spring” claimed in Claim 1 lines 5-6.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) are: 
Claim 1 line 10, having “a locking mechanism for locking”;
Claim 2 line 2, having the limitation “a stop feature”; and
Claim 2 lines 3-4, having the limitation “a feature for causing a rotation of the reaction component within the body”.
Because these claim limitation(s) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 2-20 are objected to because of the following informalities: 
Claim 2 line 3, “relate to said body” should be amended to “relative to said body” for grammatical correctness and clarity.
Regarding Claims 2-20, line 1 of each, “An injection device according to claim” should be amended to “The injection device according to claim” for grammatical correctness and clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brereton et al., (US 2013/0310744).
Regarding Claim 1, Brereton teaches an injection device (Fig. 1A, (1)) comprising: 
a body (Fig. 1A, (12)) for receiving a syringe (Fig. 1A, (3)); 
a firing mechanism (Fig. 1A, (27) and [0156] having a plunger release (firing) mechanism) comprising a reaction component (Fig. 1A, (2.1, 2.2, 7, 9.1, 14)), a plunger (Fig. 1A, (9)) configured to be axially displaced in a forward direction relative to the reaction component (seen in Fig. 6A compared to Fig. 7A, wherein the plunger is shown being axially displaced in a forward direction relative to (7, 14)), and a drive spring (Fig. 1A, (19)) located between the 
a locking mechanism ([0034, 0036] and [0166], wherein (18) locks the firing mechanism component (7) and unlocks when firing) for locking the reaction component in a first axial position within the body (12), the locking mechanism being configured to release the reaction component (2.1, 2.2, 7, 9.1, 14) upon a predefined forward movement of the plunger (9) thereby allowing the reaction component (2.1, 2.2, 9.1) to be driven in a rearward axial direction by the drive spring (19) until the reaction component impacts against said body or a component (28, 29) secured to the body (12) to thereby emit an audible indication of an end of dose ([0176-0177] generating audible and tactile feedback at the end of dose).

Regarding Claim 2, Brereton teaches an injection device according to claim 1, wherein said locking mechanism ([0034, 0036] and [0166], wherein (18) locks the firing mechanism component (7) and unlocks when firing) comprises a stop feature ([0157] detent mechanism (18) preventing relative (axial) translation) having a fixed axial position ([0156] wherein the axial position is fixed relative to the body and prevents axial translation of the plunger) relate to said body (12), and a feature for causing a rotation of the reaction component (9.1) within the body (12), substantially upon said predefined forward movement of the plunger (9), to move the reaction component (9.1) out of a blocking engagement with said stop feature (7.8, 18) and thereby allow rearward movement of the reaction component ([0188] wherein proximal (rearward) movement of the reaction component (7) and plunger (9) occurs prior to rotation of 

Regarding Claim 3, Brereton teaches an injection device according to claim 2 and comprising a rear cap (Figs 1A and 21, (13)) fixed to a rear end of said body (Figs 1A and 21, (12)), the rear cap (13) providing said component (Figs 1A and 21, (28)) against which the reaction component (Fig. 1A, (14)) impacts to emit an audible indication of an end of dose ([0177] audible feedback at the end of dose).

Regarding Claim 4, Brereton teaches an injection device according to claim 3, wherein said feature for causing a rotation of the reaction component (9.1) within the body (12) comprises a clutch (20, 21) having a substantially fixed axial position (Fig. 23 and [0188] wherein the clutch (collars 20, 21) have substantially fixed axial positions and allows rotation of the reaction component therearound), the clutch being rotatable within the body by axial movement of the plunger (9) towards the end of a delivery stroke to thereby cause said rotation of the reaction component ([0188] wherein proximal (rearward) movement of the reaction component (Fig. 10A, (7)) and plunger (Fig. 10A, (9)) occurs prior to rotation of the reaction component allowing the plunger (9) to move a predefined distance forward and deliver a dose).

Regarding Claim 5, Brereton teaches an injection device according to claim 4, wherein said clutch is a substantially cylindrical component (seen in Fig. 23, wherein (20) is substantially 

Regarding Claim 6, Brereton teaches an injection device according to claim 4, wherein said reaction component (7, 14) comprises an elongate rod (Fig. 27A, wherein (14) comprises an elongate rod body (28)) extending through the delivery spring (Fig. 27A, (8)) and an enlarged head at a rearward end of the rod (Fig. 27A, seen at (15)), wherein the head (15) provides said reaction surface and a surface that impacts the rear cap (Fig. 27A, wherein the head (15) is at the reaction surface between (14) and (28) which impacts the rear cap (13)).  

Regarding Claim 12, Brereton teaches an injection device according to claim 1, wherein said drive spring (19) is a compression spring (seen in Fig. 1A) configured to expand upon activation of the device ([0159] and Figs 6A vs 7A, where (19) moves the carrier (7) therefore expands upon activation of the device).

Regarding Claim 13, Brereton teaches an injection device according to claim 1, further comprising a rear cap (Fig. 1A, (13)) fixed to a rear end of said body (Fig. 1A, (12)) , the rear cap (13) providing said component against which the reaction component impacts (Fig. 1A, (14, 28)) to emit an audible indication of an end of dose ([0176-0177] generating audible and tactile feedback at the end of dose).

Regarding Claim 14, Brereton teaches an injection device according to claim 5, wherein said reaction component (7, 14) comprises an elongate rod (Fig. 27A, wherein (14) comprises an elongate rod body (28)) extending through the delivery spring (Fig. 27A, (8)) and an enlarged head at a rearward end of the rod (Fig. 27A, seen at (15)), wherein the head (15) provides said reaction surface and a surface that impacts the rear cap (Fig. 27A, wherein the head (15) is at the reaction surface between (14) and (28) which impacts the rear cap (13)).

Regarding Claim 15, Brereton teaches an injection device according to claim 1, further comprising a lockout shroud (Fig. 1A, (18)) extending from a forward end of said body (Fig. 1A, (12)) and being configured to cause activation of the device when pressed into the body ([0034] and [0035], wherein activation is caused when the device is pressed against the injection site).

Regarding Claim 16, Brereton teaches an injection device according to claim 2, further comprising a lockout shroud (Fig. 1A, (18)) extending from a forward end of said body (Fig. 1A, (12)) and being configured to cause activation of the device when pressed into the body ([0034] and [0035], wherein activation is caused when the device is pressed against the injection site).  

Regarding Claim 17, Brereton teaches an injection device according to claim 3, further comprising a lockout shroud (Fig. 1A, (18)) extending from a forward end of said body (Fig. 1A, (12)) and being configured to cause activation of the device when pressed into the body ([0034] and [0035], wherein activation is caused when the device is pressed against the injection site).

Regarding Claim 18, Brereton teaches an injection device according to claim 4, further comprising a lockout shroud (Fig. 1A, (18)) extending from a forward end of said body (Fig. 1A, (12)) and being configured to cause activation of the device when pressed into the body ([0034] and [0035], wherein activation is caused when the device is pressed against the injection site).  

Regarding Claim 19, Brereton teaches an injection device according to claim 5, further comprising a lockout shroud (Fig. 1A, (18)) extending from a forward end of said body (Fig. 1A, (12)) and being configured to cause activation of the device when pressed into the body ([0034] and [0035], wherein activation is caused when the device is pressed against the injection site).

Regarding Claim 20, Brereton teaches an injection device according to claim 6, further comprising a lockout shroud (Fig. 1A, (18)) extending from a forward end of said body (Fig. 1A, (12)) and being configured to cause activation of the device when pressed into the body ([0034] and [0035], wherein activation is caused when the device is pressed against the injection site).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Brereton et al., (US 2013/0310744) in view of Kemp et al., (US 2018/0147360).
Regarding Claim 7, Brereton teaches an injection device according to claim 6, wherein said end cap comprises a skirt (Fig. 1A, annotated below, where (13) has a skirt seen at (13*)) extending into the body (Fig. 1A, (12)) from said rear end of the body (12) and which defines a substantially longitudinally extending channel (seen in (13*)), said plunger (Fig. 1A, (9)) and said reaction component (Fig. 1A, (14)) being received within the skirt (13*) and being provided respectively with a plunger lug (Fig. 1A, (11)) and a reaction component lug (Fig. 1A, (28*)). 
However, while Brereton teaches the extending channel and lugs, Brereton doesn’t explicitly teach said lugs being receivable within said channel to guide axial movement of the plunger and the reaction component.

    PNG
    media_image1.png
    349
    383
    media_image1.png
    Greyscale

In related prior art, Kemp teaches an injection device (Kemp Fig. 1, (1)), wherein an end cap (Kemp Fig. 1, (2.2)) has an extended skirt (as seen in Kemp Fig. 1, wherein (2.2) extends into 

    PNG
    media_image2.png
    489
    716
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the skirt of the rear cap of Brereton, to receive said lugs in the channel of the skirt, as taught by Kemp, for the motivation of reducing friction acting against the delivery 

Regarding Claim 8, Brereton in view of Kemp teaches a modified injection device according to claim 7, said skirt further defining a recess extending from said channel in a substantially circumferential direction (Kemp Figs 4 and 7A, and [0073], wherein the recess (2.4) extending from said channel within (2.2) is substantially circumferential) and within which said lugs (Kemp Fig. 4, annotated, (10.1, 15*)) are located prior to device activation (as seen in Kemp Fig. 4), said clutch (as taught by Brereton) being rotatable within the body upon activation to move the lugs into the channel (Kemp [0073-0074] wherein rotation is no longer prevented, allowing the lugs to move distally into the channel for the plunger to enact dose delivery).  

Regarding Claim 9, Brereton in view of Kemp teaches a modified injection device according to claim 8 and comprising a circumferential deviation (Kemp Fig. 7A, seen at (2.5)) of said channel (Kemp Fig. 7A, (2.4)) rearwards of said recess (Kemp Fig. 4, seen in (2.2)) in order to provide said stop feature(Kemp [0071], wherein (2.5) acts as a rotation stop feature for the reaction component (14)), whereby the reaction component is prevented from moving rearward upon said activation but is permitted to move rearwards at the end of the plunger stroke (Kemp [0098] wherein at the end of dose, the reaction component returns to its rearward (pre-use) position and is prevented from moving axially, allowing needle shroud coverage of the needle).

Regarding Claim 10, Brereton in view of Kemp teaches a modified injection device according to claim 8 and comprising a lockout shroud (Kemp Fig. 16, (7)) extending from a forward end of said body (Kemp Fig. 16, (2)) and being configured to cause activation of the device when pressed into the body (Kemp [0067] and [0072] wherein depression of the shroud (7) against the injection site allows initiation of injection).

Regarding Claim 11, Brereton in view of Kemp teaches a modified injection device according to claim 10, wherein said lockout shroud (Kemp Fig. 16, (7)) causes activation of the device by rotating said clutch as the lockout shroud is pressed into the body to thereby move the lugs of the plunger and the reaction component out of said recess and into the channel (Kemp [0072-0074] wherein depression of the shroud against the activation site allows rotation, release of the plunger, and movement of the lugs distally to deliver the injection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783